Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending. Claims 1, 8 and 13 are independent and have been amended.  Some of the dependent Claims have also been amended  
This Application was published as 2020-0227036.
Apparent priority 14 January 2019.
Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/21 has been entered.
Response to Arguments
Applicant has amended the independent Claims with substantially similar language and the arguments are directed to the amended language.  (Applicant’s Response, p. 8.)  
1.    A method, comprising: 

determining, by the computer and based on the at least one image, video, or audio, an emotion or sentiment of the user when interacting with one or more vehicle features;  
determining, by the computer, user actions recorded in a log file within a predetermined period of time preceding a point in time where the emotion or sentiment of the user was detected, 
wherein the user actions relate to the one or more vehicle features,
wherein the user actions comprise one or vehicle interactions with one or more electrical or mechanical components of the vehicle, 
wherein the one or more electrical or mechanical components are associated with at least one of blind spot identification, shifters, turn signals, windshield wipers, or headlights;
determining, by the computer, an association between at least one of the user actions and the one or more vehicle features with the emotion or sentiment; 
augmenting, by the computer, the log file with metadata indicative of the association between the at least one of the user actions and the one or more vehicle features and the emotion or sentiment; 
transmitting, via network, an anonymized version of the augmented log file to a vehicle designer for review and improvement of the one or more vehicle features; and


8.    A method, comprising: 
collecting in real-time, images, video, or audio of a user related to one or more features of a vehicle; 
identifying in real-time, positive or negative emotions or sentiments of the user regarding the one or more vehicle features using the images, video, or audio; 
identifying in real-time, user actions associated with the one or more vehicle features of the vehicle that are associated with the positive or negative emotions or sentiments, 
wherein the user actions comprise one or vehicle interactions with one or more electrical or mechanical components of the vehicle, 
wherein the one or more electrical or mechanical components are associated with at least one of blind spot identification, shifters, turn signals, windshield wipers, or headlights;
storing a portion of the real-time images, video, or audio with the user actions and the one or more vehicle features;
augmenting in real-time, a log file with metadata indicative of the association between the at least one of the user actions and the one or more vehicle features and the emotion or sentiment;  

automatically updating, based on the emotion or sentiment of the user associated with the user actions, one or more programs associated with the one or more electrical or mechanical components.

13.    A system, comprising:
a human machine interface of a vehicle configured to receive user input while operating the vehicle; 
a voice command system configured to receive user audio of the user while operating the vehicle; 
a camera configured to obtain images of the user while operating the vehicle; and 
a real-time user interaction analysis system having a processor and a memory, the processor executing instructions stored in the memory to: 
identify any of the user audio or the images of the user associated with an emotion or sentiment; 
identify user actions associated with the user audio or the images of the user, 
wherein the user actions comprise one or vehicle interactions with one or more electrical or mechanical components of the vehicle, 
wherein the one or more electrical or mechanical components are associated with at least one of blind spot identification, shifters, turn signals, windshield wipers, or headlights;
store the user input along with the user audio or the images and the emotion or sentiment;
augment a log file with metadata indicative of the association between the at least one of the user actions and the one or more vehicle features and the emotion or sentiment; 
transmit an anonymized version of the augmented log file to a vehicle designer for review and improvement of the one or more vehicle features; and 
automatically updating, based on the emotion or sentiment of the user associated with the user actions, one or more programs associated with the one or more electrical or mechanical components.

New or modified grounds of rejection are presented in view of the amended Claim language.  Arguments are moot in view of the new grounds of rejection.
The modified grounds of rejection provide that Kim teaches the updating of the programs associated with car components in response to the observed user actions.
Regarding the “updating” feature which is added by amendment and mapped to Kim, Applicant argues:

    PNG
    media_image1.png
    68
    570
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    217
    578
    media_image2.png
    Greyscale

(Applicant’s Response, p. 8.)
In Reply, Kim updates the system to prevent future negative experiences for the user for example by updating the mapping unit, which maps the user command to the function that was intended, so that next time the incorrect function is not invoked.  See Kim, [0017], [0050] and [0074] cited in the rejection.  For example:  “[0050] The processor 102 is also configured to update the mapping unit 130 to associate the user command 142 with the user-selected skill. After updating the mapping unit 130, the system 200 is more likely to correctly identify the correct user-selected skill when the user next enters the user command 142 and is less likely to select another (incorrect) skill in response to the user command 142…  The mapping unit 130 may be re-trained based on the updated set of user commands, resulting in improved user experience due to reduced misinterpretation of user commands.”  “[0074] … use of the feedback to update and adapt command recognition results in reduced future mispredictions of the command and an enhancement of future experiences of the user.”
The amended limitation states:  “automatically updating, based on the emotion or sentiment of the user associated with the user actions, one or more programs associated with the one or more electrical or mechanical components.”  This limitation does not say update the “electrical or mechanical component.”  It merely says “update … programs associated with … electrical or mechanical components.”  The “mapping unit 130” of Kim is “a program associated with the electrical or mechanical components” such as the “radio” or “navigation” components.  The Claim has to define the “programs associated with the electrical or mechanical components” with more particularity to specify that, for example, it is updating the navigation software because the navigation software was faulty as opposed to improving the speech recognition of the command in order to have fewer misinterpretations which is what Kim does.  For example, include, “each of the one or more electrical or mechanical components being associated with a software specialized for operating the particular electrical or mechanical component.”
In this respect, and for any potential amendments note Cudak (U.S. 20150309512):  “5. The method of claim 4, further comprising: responsive to determining that the sentiment associated with the operator response is positive, updating, by one or more computer processors, the one or more operational rules to reflect the positive operator response to the deviation from the at least one of the one or more operational rules.” 
As for the functions such as headlights or turn signal not taught by Kim, the combination with Hamlipoli is strong in that respect.  These are all similar functions and bringing similar members of a list from a similar reference is warranted. 

The new grounds of rejection, apply Hampiholi to the added components and functions of vehicle.  
Regarding Hampiholi, Applicant provides:

    PNG
    media_image3.png
    249
    589
    media_image3.png
    Greyscale

(Applicant’s Response, p. 8.)
Applicant further argues regarding Hamipiholi:

    PNG
    media_image4.png
    305
    587
    media_image4.png
    Greyscale

(Applicant’s Response, p. 9.)
In Reply, Hampiholi like Kim is directed to monitoring the driver and detecting his motions and emotions as the driver interacts with the vehicle.  Kim already teaches interacting with vehicle electronic or mechanical components such as the navigation or the radio.  The components added by amendment are taught by Kim as provided in the rejection below.  Windshield wiper, headlights and the like are known components of a vehicle, and are expressly taught by Hamipoli as such, and it would have been obvious to combine these types of components with the types expressly listed in Kim for a more complete list of car components with which the driver interacts and the system, either in Kim or in Hamipoli, gets to observe and monitor the driver as he interacts with these components.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 2019/0355351) in view of Bruns (U.S. 2013/0132931) and Leuthardt (U.S. 2015/0254447) and further in view of Hampiholi (U.S. 20150053006).

    PNG
    media_image5.png
    485
    460
    media_image5.png
    Greyscale
   
    PNG
    media_image6.png
    761
    521
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    497
    676
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    448
    755
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    357
    432
    media_image9.png
    Greyscale


Regarding Claim 1, Kim teaches or suggests:
1.    A method, comprising: [Kim, Figure 1, “vehicle 160” includes “processor 102” and “memory 104.”   Figure 6 shows the components of the “system-on-chip device 622” including “processor 610” and “memory 632.”  “[0075] Referring to FIG. 6, a block diagram of a particular illustrative implementation of a device (e.g., a wireless communication device) is depicted and generally designated 600. … In an illustrative aspect, the device 600 may perform one or more operations described with reference to systems and methods of FIGS. 1-5.”]
receiving, by a computer comprising at least one processor in communication with at least one memory, at least one image, video, or audio of a user when operating a vehicle; [Kim, Figure 1, “sensor 1, 110 (e.g. microphone)” and “sensor 2, 112 (e.g. camera).”  “[0019] The processor 102, the memory 104, and the sensors 110, 112 are implemented in a vehicle 160, such as a car….  The first sensor 110 and the second sensor 112 are each configured to capture user input received from a user 162, such as an operator of the vehicle 160. For example, the first sensor 110 may include a microphone configured to capture user speech 108, and the second sensor 112 may include a camera configured to capture images or video of the user 162….”  Figure 6, “camera 650” and “microphone 638.”] 
determining, by the computer and based on the at least one image, video, or audio, an emotion or sentiment of the user when interacting with one or more vehicle features;  [Kim, Figures 1-2,  “User Experience Evaluation Unit 132” of Figure 1 shown in Figure 2 as including “Emotion Analyzer 266.”  “[0042] The user experience evaluation unit 132 includes an emotion analyzer 266 configured to determine a satisfaction or frustration level of the user 162 based on emotion cues detected in the subsequent user inputs 150. The emotion analyzer 266 includes an audio emotion analyzer, a video emotion analyzer, or a combination thereof….” Figure 4 shows that the emotion is evaluated after user interaction with a feature of the vehicle.  It is the Experience of the operator/user with the feature of the car.]
determining, by the computer, user actions recorded in a log file within a predetermined period of time preceding a point in time where the emotion or sentiment of the user was detected, 
wherein the user actions relate to the one or more vehicle features; [Kim, Figures 1-2 and 4.  Figure 1, “Input 1, 140.”   In Figure 1 , “Input 1, 140” is the “user action”/“interaction”/ “command” by the user to the “Vehicle 160” and “Input 2, 152,” and “Input 3, 154” are subsequent inputs that are used for emotion detection.  “[0019] …For example, the first sensor 110 is configured to capture and provide to the processor 102 a first user input 140 (e.g., first audio data) indicating a user's command. ….”  “[0020] The memory 104 includes a mapping unit 130 and a user experience evaluation unit 132. The mapping unit 130 is executable by the processor 102 to map received commands, such as a command 142, into operations (also referred to as "tasks" or "skills") to be performed responsive to the command 142. Examples of skills that may be supported by the system 100 include "navigate to home," "turn on radio," "call Mom," or "find a gas station near me." The mapping unit 130 is executable to return a particular skill 144 that corresponds to a received command 142….”  Figure 4 most clearly shows the timeline of first user command/action then further user input.  Kim teaches the correspondence between a command (“vehicle feature” and “user action”) and all the various user reactions (“emotion”) to the execution of this command that is collected for a “period of time” after the execution of the command.   Kim teaches that is works by establishing a “correlation” between commands/ user action and emotions resulting from the execution of those commands; correlation needs to have a log/history; Kim teaches that it holds on to the “history” /”log file” of emotions and user actions/ commands:  “[0028] Alternatively, or in addition, one or more options for calming the user 162 may be automatically determined by recognizing (e.g., based on a correlation value of historical experience scores and associated actions and circumstances corresponding to the historical experience scores) which actions and circumstances are highly correlated with a positive user experience, a positive change in the user experience, or a combination thereof. As an example, the processor 102 may determine, during analysis of a history of interactions with the user 162, a high correlation between travelling to a house of a sister of the user 162 and a detected transition from a negative user experience to a positive user experience….”]  
wherein the user actions comprise one or vehicle interactions with one or more electrical or mechanical components of the vehicle, [Kim, Figures 1-2 and 4.  In Figure 1 , “Input 1, 140” is the “user action”/“interaction”/ “command” by the user to the “Vehicle 160” and more specifically to an “electrical or mechanical component of the vehicle” like the navigation system or the radio.  “[0020] … Examples of skills that may be supported by the system 100 include "navigate to home," "turn on radio," "call Mom," or "find a gas station near me."]
wherein the one or more electrical or mechanical components are associated with at least one of blind spot identification, shifters, turn signals, windshield wipers, or headlights;
determining, by the computer, an association between at least one of the user actions and the one or more vehicle features with the emotion or sentiment; [Kim, Figure 1, the subsequent inputs 152, 154 by the user are evaluated to determine the user experience based on the emotions detected from his inputs subsequent to the command 140 which invoked one of the vehicle features: such as turning on the radio or operating the GPS by “Go Home” command. Additionally, Kim develops a correlation between emotions of the user and actions of the car/ vehicle features in order to use this correlation later on for “remedial action 126” shown in Figure 1.  “[0025] In response to determining that the experience data 146 indicates a negative user experience, the experience manager 124 is configured to initiate performance of a remedial action 126. ….”  “[0028] Alternatively, or in addition, one or more options for calming the user 162 may be automatically determined by recognizing (e.g., based on a correlation value of historical experience scores and associated actions and circumstances corresponding to the historical experience scores) which actions and circumstances are highly correlated with a positive user experience, a positive change in the user experience, or a combination thereof….”  See [0028] for the example of driving to the sister’s house.  See [0030] for mistaking “Go Home” with “Go Rome” and user’s subsequent reaction to this error.]
augmenting, by the computer, the log file with metadata indicative of the association between the at least one of the user actions and the one or more vehicle features and the emotion or sentiment; [Kim, Figures 1-2 and 4-5 teach that it associates the “user action” / command /interaction for operating a particular “vehicle feature” with the emotion resulting from the user activation of or interaction with that “vehicle feature.”  Emotion is derived from speech prosody and content, facial expression, body language ([0061]-[0064] ):  “[0061] The first processing stage 402 is configured to perform initial processing of user input received after skill initiation, such as the subsequent input 150 of FIG. 1. For example, the first processing stage 402 may perform analysis or preliminary processing of audio and speech data 420, …. In addition, video and image data 426 may be preliminarily processed ….”  Kim collects the interactions/commands and user emotion resulting from the execution of the command by the particular vehicle feature in a history log ([0028]) and any new interaction is added to this “history” / “log file.”  Kim does not mention “metadata.” ]
transmitting, via network, an anonymized version of the augmented log file to a vehicle designer for review and improvement of the one or more vehicle features; and [Kim suggests the transmitting and does not teach it directly. Kim teaches sending the collected data for improvement of the feature but not by sending to a designer.  Figure 3 shows at “Perform remedial action 308” how the result of “Evaluate user experience 306” is used to perform the remedial action that improves at “Update Skill (task command) matching 314” so the next time the user issues the same command he gets a better result at 302 and 304.  Figure 4 shows that the “experience data 146” is sent to an “experience manager 124” which includes determination of “remedial action 126.”  “[0022] The navigation engine 122 is configured to perform one or more operations associated with the vehicle 160. ….”  “[0023] The experience manager 124 is configured to receive the experience data 146 from the user experience evaluation unit 132….”   “[0025] In response to determining that the experience data 146 indicates a negative user experience, the experience manager 124 is configured to initiate performance of a remedial action 126….”  The “transmission via a network” is strongly suggested by Kim because it teaches, in Figure 2, that the “User Experience Evaluation Unit 132” is in a “memory 104” that is shown separate from the “processor 102” and more importantly in Figure 4, the processing stage of “User Experience Evaluation Unit 132” are implemented with neural networks and the resource-intensive nature of neural networks indicates that the device implementing them is likely not in a car and thus data collected from the driver a car must be “transmitted” to it:  “[0060] FIG. 4 … The user experience evaluation unit 132 includes a first processing stage 402, a second processing stage 404, a third processing stage 406, and a fourth processing stage 408. For example, the processing stages 402-408 may correspond to layers of a neural network, with each layer corresponding to a different level of analysis of multiple inputs in determining a user experience.”  Kim also teaches connection via wired and wireless networks:  “[0016] As used herein, "coupled" may include "communicatively coupled," "electrically coupled," or "physically coupled," and may also (or alternatively) include any combinations thereof. Two devices (or components) may be coupled (e.g., communicatively coupled, electrically coupled, or physically coupled) directly or indirectly via one or more other devices, components, wires, buses, networks (e.g., a wired network, a wireless network, or a combination thereof), etc….”]
automatically updating, based on the emotion or sentiment of the user associated with the user actions, one or more programs associated with the one or more electrical or mechanical components. [Kim updates the system to prevent future negative experiences for the user for example by updating the mapping unit which maps the user command to the function that was intended so that next time the incorrect function is not invoked.  “[0017] …  If a user's experience is detected as being negative, one or more remedial actions may be selected to help calm the user, to help circumvent the source of the negative experience, to update the system to prevent or reduce the likelihood of future negative experiences, or a combination thereof.”  “[0050] The processor 102 is also configured to update the mapping unit 130 to associate the user command 142 with the user-selected skill. After updating the mapping unit 130, the system 200 is more likely to correctly identify the correct user-selected skill when the user next enters the user command 142 and is less likely to select another (incorrect) skill in response to the user command 142…  The mapping unit 130 may be re-trained based on the updated set of user commands, resulting in improved user experience due to reduced misinterpretation of user commands.”  “[0074] By detecting that the user has a negative user experience and initiating the remedial action, the method 500 may improve an overall experience of the user. For example, when the remedial action is operative to soothe or calm the user, the user's experience may be immediately enhanced. As another example, when the remedial action includes receiving user feedback regarding the source of dissatisfaction (e.g., misidentification of the command), use of the feedback to update and adapt command recognition results in reduced future mispredictions of the command and an enhancement of future experiences of the user.”]
	
Kim teaches that each executed command and its reaction are evaluated together.  Kim does not teach that it looks to commands/vehicle feature prior to particular user emotional reaction that are collected during a “predetermined period of time.”  (The Specification of the instant Application has the examples in [0041]-[0042].)
Kim teaches that the interaction history is collected such that user commands/interactions and the emotion resulting from the execution of the command by a particular vehicle feature are logged. Kim does not mention the use of “metadata” which is a minor and well-known implementation feature.
Kim does not teach that its log file/ history file is sent to a person designer with anonymized data and rather has an automatic method of improving the command understanding aspect of the system.
Kim teaches that its commands are directed to vehicle operations but does not include any of the enumerated list of operations.
Bruns teaches:
1.    A method, comprising: [Bruns is directed to collecting emotional data of a user as he deals with software.  The software of Bruns is not in a vehicle/car and does not have to do with car features but it follows the same idea.]
receiving, by a computer comprising at least one processor in communication with at least one memory, at least one image, video, or audio of a user when operating a vehicle; [Bruns, Figure 4, “capturing image stream 410.”  The system captures images of the user as the user operates the computer application at issue.  “[0040] In some examples, once the monitoring software is activated, the monitoring software may begin logging the application state (block 405). For example, the monitoring software may begin logging the mouse location while the software user operates the software application. In some examples, the monitoring software may begin logging user actions (e.g., selecting a feature or function). In some examples, the monitoring software may log (e.g., capture) the user interface screens while the software user operates the software application. In some examples, the date and time may be associated with each logged application state event. In some examples, the monitoring software may continue to log the application state until the software user ends (e.g., closes) the software application.”  “[0041] In some examples, in addition to logging the application state, the monitoring software may also begin capturing an image stream of the software user while the user operates the software application via a camera (block 410). …”]
determining, by the computer and based on the at least one image, video, or audio, an emotion or sentiment of the user when interacting with one or more vehicle features; [Bruns, Figure 4, “identifying frustration level 425.”  “[0041] …For example, the camera (e.g., camera 510 of FIG. 5) may focus on the user's face and capture changes in the user's expression as the software user continues to operate the software application. In some examples, the example image stream may be a video stream. In some examples, the image stream may be a still image stream. In some examples, the monitoring software may continue capturing the example image stream until the user ends (e.g., closes) the software application.”]
determining, by the computer, user actions recorded in a log file within a predetermined period of time preceding a point in time where the emotion or sentiment of the user was detected, wherein the user actions relate to the one or more vehicle features; [Bruns, Figure 4, “Logging Application State 405” / “User Actions.”  Figures 7a, 7b showing the software user actions and time stamps.  The recorded/logged application states include actions taken by the user with date and time thus permitting the user actions for any period of time prior to a detected emotion to be evaluated.  “[0058] The example software simulator replays the activities in the system along with the emotive level synchronized over time. The example software simulator may also display the mouse movements inside the system state frame 740 trailing over a certain time period (e.g., the last 2 seconds). In some examples, the software simulator may include an indicator to display the gaze location in the application (e.g., the "eyes" based on the gaze angle values).”  “[0062] In some examples, the example software simulator may facilitate software reviewer selection of a particular time to analyze the user action and emotion at that time. For example, in the example snapshot illustrated in FIG. 7a, the example reviewer has selected the timestamp "Apr. 1, 2011 10:27:01 AM." At the selected time, the software user had activated the text label, as seen in the example events frame 725. The time bar 706 included in emotive level frame 704 adjusts accordingly to the selected timestamp and may indicate the emotive level the example software user experienced at that time (e.g., 10:27:01 AM on Apr. 1, 2011).”  “[0063] The example screenshot of FIG. 7a may also include displaying an indicator 720 (e.g., the "eyes") in the identified gaze area and the mouse location or movement 730 at the selected timestamp. For example, at the timestamp "Apr. 1, 2011 10:27:01 AM," the software user was gazing at a blank area in the second frame, and the mouse was located on the toolbar.”  “[0064] As shown in the example events frame 725 of FIG. 7b illustrating a later moment in time, no software user event (e.g., feature or function selection) has been performed by the example software user since the previous event was activated. However, the time bar 706 has progressed and a new emotive level 705 of the example user may be indicated in the emotive level frame 704 (e.g., increased, decreased, stayed the same)….”]
wherein the user actions comprise one or vehicle interactions with one or more electrical or mechanical components of the vehicle, 
wherein the one or more electrical or mechanical components are associated with at least one of blind spot identification, shifters, turn signals, windshield wipers, or headlights;
determining, by the computer, an association between at least one of the user actions and the one or more vehicle features with the emotion or sentiment; [Bruns shows the association of user actions and emotions to a software designer so that the designer may improve upon the software design:  “[0066] Using this example "Replay & Analyze" simulator, it may be possible to identify accurately the feature in the application and the exact workflow which frustrates, or satisfies, a software user. It may also be possible to identify where in the system the software user was looking within the application. For example, the monitoring software logs when the example software user selects a command on the user interface and turns and looks at a portion of the monitor where the example software user intuitively believed the corresponding action to the command should take place. The received feedback may help a product design team realize the "un-intuitiveness" of a feature and may help improve the usability of the product. Furthermore, while reviewing the received feedback, a software user may be able to, for example, choose alterative Graphical User Interfaces ("GUIs") or modify (e.g., correct and/or implement) actions, functions, and/or events in the software to improve the usability and/or efficiency of operating the software application.”]
augmenting, by the computer, the log file with metadata indicative of the association between the at least one of the user actions and the one or more vehicle features and the emotion or sentiment; and [Bruns the logging of user actions/commands and emotions is continuous and thus the log file keeps getting augmented.  See Figures 7a and 7b and description.  “… The method also including logging activities of the user with respect to the software application, wherein the logging includes recording the user using the software application, and wherein the activities include user action with respect to the software application and mouse location on a user interface displaying the software application. The method also including interpreting user emotion from the recording, and tracking an emotive index based on a combination of user emotion and user action with respect to the software application and mouse location….”  Abstract.]
transmitting, via network, an anonymized version of the augmented log file to a vehicle designer for review and improvement of the one or more vehicle features. [Bruns, Figure 3 shows that the data / log file is generated at workstations 312 and through network 322 transmitted to the data center 310.  “[0049] In some examples, the example captured image stream may be stored locally on an example workstation 312 of FIG. 3. In some examples, the example captured image stream may be stored remotely by transmitting the example image stream to a database (e.g., data center 310 of FIG. 3) via a network 322 of FIG. 3. In some examples, the example captured image stream may be stored locally on the user's workstation 312, and also transmitted to a remote storage database. In some examples, the example captured image stream may be recalled from storage (e.g., local or remote) for processing at a later time.”   “[0016] … A software reviewer (e.g., a human and/or program) may then review captured samples to identify common areas/activities/events/aspects evoking positive and/or negative reactions, for example.”  “[0017] Some examples may provide quick, real-time feedback versus more stilted or forced responses from a typical post-session questionnaire or survey of the user. Rather than changing an entire product or feature set, certain examples may facilitate focus on a particular problem, thereby reducing the effort needed to change the software and reducing a chance of causing a problem, concern or user dislike in another area. Some examples may provide real-time feedback with suggestions, alternatives, reconfigurations, etc., for that user (in addition to sending data back to a program and/or software reviewer for analysis).”  “[0018] Using the described methods and system, a software user is provided with an ability to accumulate and aggregate the precise user data points which software teams may utilize to improve the workflow and overall usability of the product. Software reviewers may also determine a configuration of the functions, features, and toolsets which would be optimal or at least better for the users.”]
automatically updating, based on the emotion or sentiment of the user associated with the user actions, one or more programs associated with the one or more electrical or mechanical components.

Kim and Bruns pertain to evaluating emotions of a user when interacting with features of a device/software and using the correlation between the user action/command and the evoked user emotion to evaluate the efficacy of the feature and improving it and it would have been obvious to combine the aspect of looking at and evaluating the actions/commands over a period of time (e.g. 2S in Bruns) together with the emotion that this action invoked  with the system of Kim which collects actions and associated emotions but does not discuss a “period of time” prior to the emotion, to possibly limit or expand the scope of actions that elicit a particular emotion.   This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.   (Bruns “[0016] In some examples, rather than focusing on time involved, focusing on events logged may provide additional insight into the user experience. A combination of log data plus gaze detection and mouse position may be analyzed and overlapped to identify points of good/bad user experience, bottlenecks, issues, trends, etc. Certain examples may provide playback of a combination of video, gaze tracking and user action data in conjunction with log data to allow a software reviewer to see a combination of screen capture plus user gaze (e.g., eye representation), mouse movement (e.g., shown as lines on a screen), emotive graph (e.g., minimal or elevated positive or negative reaction), and listing of actions taken (e.g., with date and time). A software reviewer (e.g., a human and/or program) may then review captured samples to identify common areas/activities/events/aspects evoking positive and/or negative reactions, for example.”)]

    PNG
    media_image10.png
    764
    571
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    924
    565
    media_image11.png
    Greyscale


Neither Kim nor Bruns talks about anonymized data or use of metadata.
Leuthardt teaches or suggests:
augmenting, by the computer, the log file with metadata indicative of the association between the at least one of the user actions and the one or more vehicle features and the emotion or sentiment; and [Leuthardt. “22. The message server system of claim 21, wherein the metadata includes a time stamp, a user identifier, a language identifier, an ethnic identifier, an associated user action identifier, user response time, or any combination thereof.”   “[0045] In some embodiments, the expression recognition engine 216 can upload recognized expression states of an operating user to the messaging platform system 204. The expression recognition engine 216 can also upload associated metadata (e.g., time stamp, associated user identifier, etc.) to the messaging platform system 204. Based on the expression states and the associated metadata, the messaging platform system 204 can maintain a stimulus response database 218. The stimulus response database 218 logs and tracks the expression state of an operating user in response to an activity occurring on the messaging interface 206. The activity, for example, can be the operating user composing a message, viewing a message, viewing an advertisement, viewing a media object, or any combination thereof. The stimulus response database 218 can generate a query interface such that an authorized agent of the messaging system 200 can access statistic of specific users or groups of users.”   (See Specification of instant Application:  “[0035] The system 110 can store these correlated data together for purposes of reporting. For example, the system 110 stores the emotions/sentiments in combination with the user actions and vehicle features that were identified as being associated with the emotions/sentiments. In one embodiment, a log file of tracking user actions relative to vehicle features can be modified or augmented with information that is indicative of emotions/sentiments. In one example use case, a log file storing user actions with respect to the HMI 104 can be augmented with metadata. In this example, a user is interacting with a program displayed on the HMI 104. As the user interacts with this vehicle feature, a log file is created that tracks events such as when the user opens the program, what input is received during the execution of the program, and program behavior, just to name a few. If a user action regarding opening or launching the program is associated with a negative emotion, the log file can be augmented with metadata that indicates that the user action was linked to a negative emotion.”)]
transmitting, via network, an anonymized version of the augmented log file to a vehicle designer for review and improvement of the one or more vehicle features. [Leuthardt, “[0024] The disclosed technology can implement expression recognition process in addition to the biometric recognition process to provide additional contextual information associated with a user's emotional/mood state when using a messaging application. The expression recognition of a user of the messaging system can provide several benefits. For example, the message server system can maintain a stimulus response database that maps associations between stimuli presented on the messaging interface and expressions recognized by the expression recognition process. The message server system can then generate and provide a query interface to present consumer data (e.g., anonymized consumer data) based on the stimulus response database for advertisers, researchers, or business intelligence departments.” ] 

Kim and Bruns and Leuthardt pertain to evaluating emotions of a user when interacting with features of a device/software or in reaction to a content and using the correlation between the user action or content and the evoked user emotion.  It would have been obvious to combine the aspect of anonymizing the data and use of metadata for establishing correspondence between the emotion and the content/action that invoked it from Leuthardt with the system of combination in order to be able to protect the privacy of the drivers whose emotional information is sent to software developers and the use of metadata which is one method of achieving anonymity.   This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Of the above cited references Kim pertains to vehicle operations but does not include the operations listed in the following wherein clause.  The other references do not pertain to vehicle operations.
Hamipiholi teaches:
wherein the one or more electrical or mechanical components are associated with at least one of blind spot identification, shifters, turn signals, windshield wipers, or headlights; [Hamipiholi teaches that various electrical or mechanical components of a car include the ones listed:  “[0038] Vehicle control system 230 may also include controls for adjusting the settings of various vehicle controls 261 (or vehicle system control elements) related to the engine and/or auxiliary elements within a cabin of the vehicle, such as steering wheel controls 262 (e.g., steering wheel-mounted audio system controls, cruise controls, windshield wiper controls, headlight controls, turn signal controls, etc.), instrument panel controls, microphone(s), accelerator/brake/clutch pedals, a gear shift, door/window controls positioned in a driver or passenger door, seat controls, cabin light controls, audio system controls, cabin temperature controls, etc….”]
Kim and Bruns and Leuthardt pertain to evaluating emotions of a user when interacting with features of a device/software or in reaction to a content and Kim and Hamipiholi pertain to vehicle operations.  It would have been obvious to combine the other listed vehicular functions from Hamipiholi with the system of combination for a more complete list of vehicular functions which could be the subject of the commands of Kim.   This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 2, Kim teaches:
2.    The method according to claim 1, further comprising storing the user actions, the one or more vehicle features, and the emotion or sentiment. [Kim, Figure 1, “remedial action 126” as part of the “experience manager 124” and Figure 2, “User experience evaluation unit 132” which includes an “experience classifier 264” all in the “memory 104.”  A user profile correlating his emotions and experiences is stored on the memory.  “[0027] … User-specific data may be accessible to the processor 102 to provide selectable options for calming the user 162, such as may have been identified by the user 162 during generation of a user profile for the user 162….”  “[0028] Alternatively, or in addition, one or more options for calming the user 162 may be automatically determined by recognizing (e.g., based on a correlation value of historical experience scores and associated actions and circumstances corresponding to the historical experience scores) which actions and circumstances are highly correlated with a positive user experience, a positive change in the user experience, or a combination thereof. As an example, the processor 102 may determine, during analysis of a history of interactions with the user 162, a high correlation between travelling to a house of a sister of the user 162 and a detected transition from a negative user experience to a positive user experience. As a result, the experience manager 124 may generate an output to be presented to the user 162, such as "Would you like to visit your sister today?" as the remedial action 126. In this manner, the processor 102 may be configured to monitor the user's emotional state and to correlate the emotional state (or changes to the emotional state) to one or more operations for later use in improving the user's mood in response to detecting a negative experience.”  See also Figure 4, “User Experience Classifier 450.”]

Regarding Claim 3, the feature of “continual recording” is suggested by Kim’s teaching that it has historical data of transition of user’s mood.  It is not express in Kim. Bruns collects continuous data of the user but the type of data it collects is image and video and not words.  Leuthardt also uses a camera feed and not speech.
Hampiholi teaches:
3.    The method according to claim 1, wherein collecting at least one image, video, or audio comprises continually recording spoken words of the user and continually obtaining video of the user. [Hampiholi, Figure 2, “DAS 280.”  Hampiholi monitors user gestures and body position and motion in order to determine his mood.  The spoken words are used as commands and the system monitors ambient noise.  Hampiholi teaches that its DAS includes video capability and “motion” requires video monitoring.  “[0005] … Accordingly, a driver assistance system (DAS), or driver assistance module of a vehicle control system, as disclosed herein, may be configured to use input from various vehicles sensors, such as biometric sensors, vehicle speed sensors, cameras, etc., and vehicle settings, such as entertainment system settings, to gauge the user's cognitive state, such as the driver's mood. The DAS may also monitor the driver's driving performance, such as whether the driver is driving aggressively or passively….”  “[0043] … DAS 280 may be configured to monitor user behavior based on input received from the various sensors and cameras….”  “[0021] A microphone 126 may be included to receive user input in the form of voice commands, to enable a user to conduct telephone calls, and/or to measure ambient noise in the cabin 100….”]
Kim/Bruns/Leuthardt and Hampiholi pertain to obtaining voice and image data of a driver and Kim teaches that the voice and image are used for mood determination and Hampiholi teaches the use of image/video for mood determination.  Kim suggests continual monitoring, Bruns and Leuthardt teach continuous monitoring of image data.  Hampiholi expressly teaches “monitoring” which is a continual process and of the speech.  It would have been obvious to combine the continual data collection of Hampiholi with the system of combination in order to collect a more comprehensive set of data for further analysis.

Regarding Claim 4, Kim teaches or strongly suggests:
4.    The method according to claim 3, wherein analyzing the at least one image, video, or audio comprises any of:
evaluating the spoken words for keywords or phrases that are indicative of a positive or negative emotion related to the one or more vehicle features; or [Kim, “[0017] … For example, user experience evaluation may include speech keyword detection, such as detection of power expressions, meaningless words, or exclamations (e.g., curse words)….”  “[0032] … The user experience evaluation unit 132 may evaluate audio data of the third user input 154 to detect keywords, vocal intonations, or other characteristics of the user's speech 108 that may be indicative of a positive user experience or a negative user experience.”]
applying facial recognition to determine facial expressions in the video that are indicative of the positive or negative emotion related to the one or more vehicle features. [Kim. Figure 4, “video analytics 434.”  “[0064] The video analytics processing 434 is configured to detect one or more physical characteristics of the user 162, such as body language or facial expression. The video analytics processing 434 may include facial expression detection, such as smiling or frowning, or body motion detection, such as nodding, shaking head, or shrugging, or a combination thereof, which may indicate strong emotional feedback.”]

Regarding Claim 5, Kim teaches:
5.    The method according to claim 1, wherein the user actions further comprise any of user input provided into a human machine interface of the vehicle. [Kim, Some examples cover “human machine interface” such as a request for navigation and others like turning on the radio or calling Mom teach “utilization of a physical component of the vehicle”:  “[0020] The memory 104 includes a mapping unit 130 and a user experience evaluation unit 132. The mapping unit 130 is executable by the processor 102 to map received commands, such as a command 142, into operations (also referred to as "tasks" or "skills") to be performed responsive to the command 142. Examples of skills that may be supported by the system 100 include "navigate to home," "turn on radio," "call Mom," or "find a gas station near me." The mapping unit 130 is executable to return a particular skill 144 that corresponds to a received command 142….”  There are user manual inputs as well, for example, in Figure 2, “Interface Device 208” with a “GUI 218” that can receive touchscreen input.  See [0025].]

Regarding Claim 6, Kim teaches or strongly suggests
6.    The method according to claim 1, further comprising identifying the user actions that are subsequent to the point in time where the emotion or sentiment of the user was detected. [Kim teaches that it knows whether a certain course of action has a calming effect on the user.  This teaching indicates that Kim must keep track of user emotions.  “[0028] Alternatively, or in addition, one or more options for calming the user 162 may be automatically determined by recognizing (e.g., based on a correlation value of historical experience scores and associated actions and circumstances corresponding to the historical experience scores) which actions and circumstances are highly correlated with a positive user experience, a positive change in the user experience, or a combination thereof. As an example, the processor 102 may determine, during analysis of a history of interactions with the user 162, a high correlation between travelling to a house of a sister of the user 162 and a detected transition from a negative user experience to a positive user experience. …”  In this example, a transition from a negative mood to a positive mood is detected as a result of an action.  This means that the system “identified the user action subsequent to the point of time” where a bad mood was detected. This is shown also in cases where the “remedial actions” require the user to perform further “user action actions.”  See also [0025]-[0026] and [0033] and [0045].]
Continuous monitoring and recording of Bruns and Leuthardt.
Hampioli more expressly teaches:
further comprising identifying the user actions that are subsequent to the point in time where the emotion or sentiment of the user was detected. [Hampiholi includes warning a driver to behave if his driving is erratic as determined by monitoring of the driver mood.  “[0070] If the monitored user behavior remains below the threshold, and the user stability remains unsatisfactory (and erratic) after the adjusting of the music output, at 330, the routine includes indicating degraded user stability on a vehicle display to the user. For example, the user may be provided with a warning alerting them to their risky and erratic driving behavior. The indication or warning may be communicated via vehicle speakers, such as those coupled to the vehicle audio system. In addition, a visual display of the warming may be output to identify the user of the tracked driving behavior and receive an update regarding a status (e.g., speed of the vehicle).)”]
Kim, Bruns, Leuthardt, and Hampiholi pertain to mood tracking of a driver and it would have been obvious to add the express “monitoring” which is a continual process from Hampioli with the system of combination in order to collect a more comprehensive set of data for further analysis.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 7, Kim teaches or strongly suggests
7.    The method according to claim 6, further comprising storing the user actions that are subsequent to the point in time where the emotion or sentiment of the user was detected. [Kim [0028].  Driving to the sister’s house is the “user action” subsequent to a bad mood and is stored for later access.]
Continuous monitoring and recording of Bruns and Leuthardt also suggests identifying the actions after any particular emotion.
Hampioli expressly teaches:
further comprising storing the user actions that are subsequent to the point in time where the emotion or sentiment of the user was detected. [Hampioli teaches keeping track and monitoring and using the statistics of driver behavior all of which require storage:  “[0042] Interface processor 220 of in-vehicle computing system 109 may include a gesture module 282 for recognizing a pre-programmed control gesture performed by the vehicle operator, from a series of gestures stored in a gesture database 281 in the controller's memory, based on input received from the sensors and the cameras of the sensor subsystem and control a vehicle element in accordance with a pre-programmed control action associated with the gesture. Control gestures and related control actions may be learned during a calibration phase, and/or iteratively during vehicle operation. Further still, the controller may have a default set of control gestures and associated related control actions stored in the controller's memory based on standard gestures and actions. For example, the controller may have instructions stored in the memory for increasing a volume of the audio system output in response to a swiping gesture going from a left direction to a right direction, and for decreasing a volume of the audio system output in response to a swiping gesture going from a right direction to a left direction. The controller may then further learn a user's unique way of swiping and/or curvature of swiping for the given gesture. As further elaborated herein, the controller may also learn a user's distinct swiping gesture (or trajectory) performed while the user is in what is inferred to be a "good mood" relative to the swiping gesture performed while the user is in what is inferred to be a "bad mood".”]
Rationale as provided for Claim 6.

Regarding Claim 8, Kim teaches:
8.    A method, comprising: [See rejection of Claim 1 for more detail.]
collecting in real-time, images, video, or audio of a user related to one or more features of a vehicle; [Kim, Figures 1 and 2.  The inputs shown in Figure 1 and 2 as 140 and 150 include images, video, and audio and are collected in “real-time” and additionally they pertain to a feature of the “vehicle 160” in which the “user 162” is a driver or a passenger.]
identifying in real-time, positive or negative emotions or sentiments of the user regarding the one or more vehicle features using the images, video, or audio; [Kim, Figures 1 and 2, the “user experience evaluation unit 132” includes an “emotion analyzer” which evaluates the emotions of the user, positive or negative, in response to the “experience 146” provided by the vehicle in response to user input “command 142.”  “[0023] The experience manager 124 is configured to receive the experience data 146 from the user experience evaluation unit 132. The experience data 146 may include a classifier of the user experience as "good" or "bad" (e.g., data having a value between 0 and 1, with a "1" value indicating the user experience is positive and a "0" value indicating the user experience is negative). In other examples the experience data 146 may include multiple values, such as a first value indicating a measurement of happiness, a second value indicating a measurement of anger, a third value indicating a measurement of frustration, a fourth value indicating a measurement of sadness, and a fifth value indicating a measurement of excitement, as illustrative, non-limiting examples.”]
identifying in real-time, user actions associated with the one or more vehicle features of the vehicle that are associated with the positive or negative emotions or sentiments, [Kim, Figures 1, 2, and 4.  The “user action” is mapped to the “input 1, 140” and the “command 142” input by the “user 162” to the “vehicle 160.”  As shown in Figure 4 more clearly, the initial input 140 is followed by further inputs 150 which indicate user emotion associated with what the car did.]
wherein the user actions comprise one or vehicle interactions with one or more electrical or mechanical components of the vehicle, [Kim, Figures 1-2 and 4.  In Figure 1 , “Input 1, 140” is the “user action”/“interaction”/ “command” by the user to the “Vehicle 160” and more specifically to an “electrical or mechanical component of the vehicle” like the navigation system or the radio.  “[0020] … Examples of skills that may be supported by the system 100 include "navigate to home," "turn on radio," "call Mom," or "find a gas station near me."]
wherein the one or more electrical or mechanical components are associated with at least one of blind spot identification, shifters, turn signals, windshield wipers, or headlights;
storing a portion of the real-time images, video, or audio with the user actions and the one or more vehicle features; [Kim, Figure 2, the “experience classifier 264” is located in the memory and ties/correlates the user emotion with the vehicle features.  “[0028] Alternatively, or in addition, one or more options for calming the user 162 may be automatically determined by recognizing (e.g., based on a correlation value of historical experience scores and associated actions and circumstances corresponding to the historical experience scores) which actions and circumstances are highly correlated with a positive user experience, a positive change in the user experience, or a combination thereof. As an example, the processor 102 may determine, during analysis of a history of interactions with the user 162, a high correlation between travelling to a house of a sister of the user 162 and a detected transition from a negative user experience to a positive user experience. As a result, the experience manager 124 may generate an output to be presented to the user 162, such as "Would you like to visit your sister today?" as the remedial action 126. In this manner, the processor 102 may be configured to monitor the user's emotional state and to correlate the emotional state (or changes to the emotional state) to one or more operations for later use in improving the user's mood in response to detecting a negative experience.”]
augmenting in real-time, a log file with metadata indicative of the association between the at least one of the user actions and the one or more vehicle features and the emotion or sentiment; [Kim, Figures 1-2 and 4-5 teach that it associates the “user action” / command /interaction for operating a particular “vehicle feature” with the emotion resulting from the user activation of or interaction with that “vehicle feature.”  Emotion is derived from speech prosody and content, facial expression, body language ([0061]-[0064] ):  “[0061] The first processing stage 402 is configured to perform initial processing of user input received after skill initiation, such as the subsequent input 150 of FIG. 1. For example, the first processing stage 402 may perform analysis or preliminary processing of audio and speech data 420, …. In addition, video and image data 426 may be preliminarily processed ….”  Kim collects the interactions/commands and user emotion resulting from the execution of the command by the particular vehicle feature in a history log ([0028]) and any new interaction is added to this “history” / “log file.”  Kim does not mention “metadata.” ]
transmitting an anonymized version of the augmented log file to a vehicle designer for review and improvement of the one or more vehicle features; and [Kim suggests the transmitting and does not teach it directly. Kim teaches sending the collected data for improvement of the feature but not by sending to a designer.  Figure 3 shows at “Perform remedial action 308” how the result of “Evaluate user experience 306” is used to perform the remedial action that improves at “Update Skill (task command) matching 314” so the next time the user issues the same command he gets a better result at 302 and 304.  Figure 4 shows that the “experience data 146” is sent to an “experience manager 124” which includes determination of “remedial action 126.”]
automatically updating, based on the emotion or sentiment of the user associated with the user actions, one or more programs associated with the one or more electrical or mechanical components. [Kim updates the system to prevent future negative experiences for the user for example by updating the mapping unit which maps the user command to the function that was intended so that next time the incorrect function is not invoked.  “[0050] The processor 102 is also configured to update the mapping unit 130 to associate the user command 142 with the user-selected skill. After updating the mapping unit 130, the system 200 is more likely to correctly identify the correct user-selected skill when the user next enters the user command 142 and is less likely to select another (incorrect) skill in response to the user command 142…  The mapping unit 130 may be re-trained based on the updated set of user commands, resulting in improved user experience due to reduced misinterpretation of user commands.”  See also [0017] and [0074].]

Bruns as applied to Claim 1 teaches the aspects of collection of data over a period of time in a log file and transmission.
Combination under the rationale provided for Claim 1.
Leuthardt as applied to Claim 1 teaches the metadata and anonymization.
Combination under the rationale provided for Claim 1.
Hamipiholi as applied to Claim 1 teaches the extra vehicular functions that are not present in Kim.
Combination under the rationale provided for Claim 1.

Regarding Claim 9, Kim teaches:
9.    The method according to claim 8, further comprising classifying voice commands from the collected audio as being associated with the positive or negative emotions. [Kim, Figures 1, 2, 4.  “Experience Classifier 264.”  The subsequent user inputs 150 may include repeats of the first command 140 particularly if the first command did not execute well and the system evaluates and classifies these subsequent commands as positive or negative.  “[0033] … In some implementations the system 100 prompts the user 162 to confirm whether the command 142, the skill 144, or both, is correct and if not correct, the system 100 prompts the user 162 to repeat the command.”]

Regarding Claim 10, Kim teaches:
10.    The method according to claim 9, wherein when the user actions are associated with a negative emotion or sentiment, the one or more vehicle features associated with the user actions are flagged for review and improvement. [Kim, Figure 4, “Remedial Action 126.”  Most aspects of “remedial action 126” of Kim are directed to soothing the user or prompting him to correct the command.  However, Kim does also include fixing the feature that is not being properly activated:  “[0046] In some circumstances, the remedial action 126 includes updating the mapping unit 130 to reduce future misinterpretations of the user's commands….”]

Regarding Claim 11, Kim teaches:
11.    The method according to claim 8, wherein the user actions comprise user input received by a human machine interface of the vehicle. [Kim, Figures 1-2 and 4.  The “user actions” of Claim 8 are “commands” and subsequent inputs 150 received by the various sensors shown in Figures 1 and 2 and “interface Device 208” of Figure 2.]

Regarding Claim 12, Kim teaches:
12.    The method according to claim 8, wherein the portion of the real-time images, video, or audio are obtained for a period of time before and after a time associated with the user actions. [Kim, Figures 1-2 and 4.  The emotions are detected from the input 150 that is input after the command / “user action” that is shown as “input 140.”  Figure 4 shows this timing more clearly.]
Kim impliedly teaches collecting audio/video “before” the command by teaching that a change in mood and transition in the mood is detected in response to a particular action such as driving to the sister’s house.  This requires that the emotion is kept track of before and after the act.
Continuous monitoring and recording of Bruns and Leuthardt also suggests identifying the actions after any particular emotion.
Hampioli expressly teaches:
wherein the portion of the real-time images, video, or audio are obtained for a period of time before and after a time associated with the user actions. [Hampioli monitors the user gestures and movements and thus the images are obtained both before and after any action such as a voice command by the user.  See Figure 4 where the DAS is monitoring the user and then performs an act and continues monitoring the driver at 422 to see if his behavior has changed.  “[0074] At 402, the DAS module may monitor user behavior, such as to monitor for and/or determine if a driver is distracted. This could be done through inward facing cameras, steering wheel sensors, and/or variations in seat sensors, for example. At 404, the module may confirm that the monitored user behavior is indicative of stable behavior before proceeding further. If the behavior is stable, at 406, the DAS module may determine and/or monitor vehicle handling by retrieving and going through user vehicle handling statistics. This may include checking how the vehicle is handled by the user, such as by checking for erratic acceleration, breaking lanes, erratic gear changes, steering wheel control, and frequent braking. At 408, as at 404, the module may confirm that the driving behavior is indicative of stability before proceeding further.”  “[0077] At 422, it may be determined if the user's driving behavior has changed since the adjustment to the music and the alert display. If the alert is ignored, as determined based on user behavior and vehicle status remaining unchanged, the DAS module may automatically allow an on-board computer to take at least partial control of the vehicle. For example, the DAS module may limit the speed of the vehicle or the acceleration capabilities of the vehicle. As such, the alert of the vehicle control system may be modified to be visual via a display and/or audio via speakers, for example.”]
Kim, Bruns, Lauthardt, and Hampioli pertain to emotion tracking of drivers and it would have been obvious to combine the express monitoring of Hampioli with the more implied/inherent collection of data from before and after an event (including a user command) from combination to provide a complete dataset of user behavior and better determine the result and effect of an action or a change.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 13, Kim teaches:
13.    A system, comprising:
a human machine interface of a vehicle configured to receive user input while operating the vehicle; [Kim, Figures 1 and 2 showing the “user 162” inside the “vehicle 160” and interfacing with the “vehicle” through the various “sensors and interface device 110, 112, 214, 208.”]
a voice command system configured to receive user audio of the user while operating the vehicle; [Kim, Figures 1 and 2, user input command as speech 108.  “[0019] The processor 102, the memory 104, and the sensors 110, 112 are implemented in a vehicle 160, such as a car. (In other implementations, the processor 102, the memory 104, and the sensors 110, 112 are implemented in other devices or systems, such as a smart speaker system or a mobile device, as described further below). The first sensor 110 and the second sensor 112 are each configured to capture user input received from a user 162, such as an operator of the vehicle 160. For example, the first sensor 110 may include a microphone configured to capture user speech 108, and the second sensor 112 may include a camera configured to capture images or video of the user 162. The first sensor 110 and the second sensor 112 are configured to provide user input to the processor 102. For example, the first sensor 110 is configured to capture and provide to the processor 102 a first user input 140 (e.g., first audio data) indicating a user's command. The user speech 108 may be an utterance from the user 162, such as a driver or passenger of the vehicle 160. In a particular implementation, the first user input 140 corresponds to keyword-independent speech (e.g., speech that does not include a keyword as the first word). The second sensor 112 is configured to provide a second user input 152 (e.g., a video input including non-verbal user information) to the processor 102.”]
a camera configured to obtain images of the user while operating the vehicle; [Kim, Figures 1-1, “Sensors 2, 112 (e.g. cameral.” ] and 
a real-time user interaction analysis system having a processor and a memory, the processor executing instructions stored in the memory to: [Kim, Figures 1 and 2, “User experience evaluation unit 132” on “memory 104” and interacting with “processor 102.”  See [0019] above.]
identify any of the user audio or the images of the user associated with an emotion or sentiment; [Kim, Figure 2, “Emotion Analyzer 266.”  See also Figure 4, “Emotion Analysis 440” including “Audio 442” and ”Video 444.”]
identify user actions associated with the user audio or the images of the user, [Kim, “user actions” are input commands that are input as “input 1, 140” and appear as “command 142” to the “vehicle 160.”  The subsequently captured audio and video as Input 150 is “associated” with command/ user action in Input 140.  “A device includes a memory configured to store a user experience evaluation unit. A processor is configured to receive a first user input corresponding to a user command to initiate a particular task, the first user input received via a first sensor. The processor is configured to, after receiving the first user input, receive one or more subsequent user inputs …..”  Abstract.]
wherein the user actions comprise one or vehicle interactions with one or more electrical or mechanical components of the vehicle, [Kim, Figures 1-2 and 4.  In Figure 1 , “Input 1, 140” is the “user action”/“interaction”/ “command” by the user to the “Vehicle 160” and more specifically to an “electrical or mechanical component of the vehicle” like the navigation system or the radio.  “[0020] … Examples of skills that may be supported by the system 100 include "navigate to home," "turn on radio," "call Mom," or "find a gas station near me."]
wherein the one or more electrical or mechanical components are associated with at least one of blind spot identification, shifters, turn signals, windshield wipers, or headlights;
store the user input along with the user audio or the images and the emotion or sentiment; [Kim, Figures 1 and 2 and 4, the “Experience Classifier 264” stores the emotions and “user action” / command which is a type of “user input.”  “[0028] Alternatively, or in addition, one or more options for calming the user 162 may be automatically determined by recognizing (e.g., based on a correlation value of historical experience scores and associated actions and circumstances corresponding to the historical experience scores) which actions and circumstances are highly correlated with a positive user experience, a positive change in the user experience, or a combination thereof….”]
augment a log file with metadata indicative of the association between the at least one of the user actions and the one or more vehicle features and the emotion or sentiment; [Kim teaches the existence of a history file which would include the data and keeps augmenting it.]
transmit an anonymized version of the augmented log file to a vehicle designer for review and improvement of the one or more vehicle features; and [Kim suggests the transmitting and does not teach it directly. Kim teaches sending the collected data for improvement of the feature but not by sending to a designer.  Figure 3 shows at “Perform remedial action 308” how the result of “Evaluate user experience 306” is used to perform the remedial action that improves at “Update Skill (task command) matching 314” so the next time the user issues the same command he gets a better result at 302 and 304.  Figure 4 shows that the “experience data 146” is sent to an “experience manager 124” which includes determination of “remedial action 126.”]
automatically updating, based on the emotion or sentiment of the user associated with the user actions, one or more programs associated with the one or more electrical or mechanical components. [Kim updates the system to prevent future negative experiences for the user for example by updating the mapping unit which maps the user command to the function that was intended so that next time the incorrect function is not invoked.  See [0017], [0050] and [0074].]

Bruns as applied to Claim 1 teaches the aspects of collection of data over a period of time in a log file and transmission.
Combination under the rationale provided for Claim 1.
Leuthardt as applied to Claim 1 teaches the metadata and anonymization.
Combination under the rationale provided for Claim 1.
Hamipiholi as applied to Claim 1 teaches the extra vehicular functions that are not present in Kim.
Combination under the rationale provided for Claim 1.

Regarding Claim 14, Kim teaches:
14.    The system according to claim 13, wherein the processor further executes the instructions to:
identify any of the user actions that precede a point in time where the emotion or sentiment of the user was identified; and [Kim, Figures 1-2 and 4.  First there is the user input 1 which is the command/user action and then measurement of emotion in response to the execution of the command.]
store the user actions that precede the point in time where the emotion or sentiment of the user was detected. [Kim, paragraph [0028] at least.  To determine what remedial action to take “a correlation value of historical experience scores and associated actions and circumstances corresponding to the historical experience scores” is available/stored which teaches actions followed by emotions that they elicited.]

Regarding Claim 15, Kim teaches:
15.    The system according to claim 13, wherein the processor further executes the instructions to analyze the user audio to identify spoken words of the user that are associated with the emotion or sentiment. [Kim, Figures 1 and 2, “Automatic Speech Recognition (ASR) Engine 120.”  Figure 4, “audio 442” as part of “emotion analysis 440.”   “[0021] The processor 102 includes an automatic speech recognition (ASR) engine 120, a navigation engine 122, and an experience manager 124. The ASR engine 120 is configured to receive audio input corresponding to user speech and to generate an output indicating detected speech in the audio input. For example, in some implementations, the ASR engine 120 generates a textual output that identifies words detected in an audio input. …”  [0017] Systems and methods enable evaluation of a user experience and initiation of one or more remedial actions if the user experience is determined to be negative or otherwise unsatisfactory. Misinterpretation of a user command, such as a command uttered by a user and interpreted via a speech interface of the system, may be detected based on multimodal analytics in some implementations. For example, user experience evaluation may include speech keyword detection, such as detection of power expressions, meaningless words, or exclamations (e.g., curse words). ….”  “[0065] The third processing stage 406 includes emotion analysis processing 440 and semantic analysis processing 446. The emotion analysis processing 440 includes audio emotion analysis, at 442, and video emotion analysis, at 444. For example, the audio emotion analysis 442 may be configured to receive data corresponding to the prosody analysis 430 and may compare the received data to one or more audio emotional models to determine a likelihood that the user input 150 corresponds to one or more emotional states of the user….”]

Regarding Claim 16, Kim teaches:
16.    The system according to claim 15, wherein the processor further executes the instructions to analyze the images to identify facial expressions of the user that are associated with the emotion or sentiment. [Kim. Figure 4, “video analytics 434.”  “[0064] The video analytics processing 434 is configured to detect one or more physical characteristics of the user 162, such as body language or facial expression. The video analytics processing 434 may include facial expression detection, such as smiling or frowning, or body motion detection, such as nodding, shaking head, or shrugging, or a combination thereof, which may indicate strong emotional feedback.”]

Regarding Claim 17, Kim teaches
17.    The system according to claim 16, wherein the processor further executes the instructions to identify the user input associated with the emotion or sentiment by analyzing the spoken words of the user or the facial expressions of the user performed contemporaneously with the user input that is received by the human machine interface. [Kim has to analyze the user’s voice and image inputs contemporaneously with the inputs in order to be able to provide real-time remedial actions and suggestions.]

Regarding Claim 18, Kim teaches:
18.    The system according to claim 13, wherein the user actions comprise any of user inputs provided into the human machine interface of the vehicle. [Kim, Figure 2 shows the various user interfaces including microphone 110 and camera 112 and interface device 218.]

Regarding Claim 19, Kim teaches:
19.    The system according to claim 13, further comprising identifying the user actions that are subsequent to a point in time where the emotion or sentiment of the user was detected. [Kim, the teachings of paragraph [0028] indicate or at least suggest that the emotions of the user prior and subsequent to an action are tracked in order to have a measure of transition in the mood of the user.]

Regarding Claim 20, Kim teaches:
20.    The system according to claim 19, further comprising storing the user actions that are subsequent to the point in time where the emotion or sentiment of the user was detected along with the user actions that precede a point in time where the emotion or sentiment of the user was detected along with the emotion or sentiment. [Kim suggests remedial actions to the user in order to improve his mood.  Therefore, after the first action that causes the mood to be turn, other actions may be performed and the mood keeps getting measured such that there are user actions before, after, and in the middle of mood measurement.  “[0026] In another example, the remedial action 126 includes suggesting that the user 162 perform one or more actions to enhance speech recognition of audio captured by a microphone. To illustrate, when high ambient noise degrades performance of the ASR engine 120 and causes inaccurate interpretation of the user's speech 108, the remedial action 126 may include instructing the user 162 to close an open window, to direct the speech 108 toward a microphone (e.g., to speak toward the first sensor 110), to speak more loudly or distinctly, or a combination thereof.”]
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See also el Kaliouby (U.S. 10482333).
Note also Goto (U.S. 2019/0161088) which detection of a large difference between the emotion of the driver and the passenger triggers an advice to the driver.
Bryer (U.S. 10445758) is directed to analyzing the behavior of a driver in order to provide rewards for good driving and maintenance.  Bryer includes a list of vehicle operations that include 3 of the listed functions while one would be sufficient for teaching the Claim:  “The driving analysis module 230 may be configured to analyze the driving data to identify various driving events and driving behaviors that occurred during operation of the vehicle 204 as well as various driving conditions observed during operation of the vehicle. Driving events may include, for example, acceleration events, deceleration (braking) events, turning events, lane change events, stopping events, backing up events, and the like. Driving behaviors may include, for example, observed speed, average speed, maximum speed, proximity between vehicles, turn signal usage, headlight usage, windshield wiper usage, seatbelt usage, and the like. Driving conditions may include, for example, traffic conditions, weather conditions, road conditions, road type, school zones, construction zones, traffic laws, traffic signals, vehicle health, and the like. As noted above, in some examples, the telematics device 206 and/or the driving analysis application 220 at the mobile computing device 208 may perform some of the analysis of the driving data and provide indications of driving events, behaviors, and conditions as summary driving data (e.g., average speed, maximum speed, etc.).”  Col. 16, lines 13-33.

    PNG
    media_image12.png
    936
    613
    media_image12.png
    Greyscale

Bryer uses external and internal cameras and emphasizes that it is “continually” collecting and recording driving data.  “When the trip detection feature is activated the trip monitoring application may continually analyze information received from the various modules of the mobile computing device in order to determine whether a trip has begun.”  Col. 44, lines 42-45.  See also Figure 10D.  Internal cameras suggest watching and recording the driver and Bryer teaches that its cameras capture both image and audio.  “In accordance with further aspects of the present disclosure, the image, video, or proximity data from the vehicle's internal cameras and sensors, internal cameras and sensors of other nearby vehicles, or image and video data from traffic cameras or other data sources may be used when analyzing the driving event. Data metrics may be calculated based on the image, video, and proximity data, and may be compared to one or more thresholds to assess the driving events or driving conditions.”  Col. 6, lines 47-57.  Bryer records and stores video data which include any audio/speech that is occurring.  “The vehicle operation database 28 may store operational sensor data, proximity sensor data, camera data (e.g., image, audio, and/or video), location data, time data, driving data, and other data associated with operation of the vehicle 204.”  Col. 13, lines 25-28.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659